Title: To John Adams from Edmund Jenings, 6 June 1779
From: Jenings, Edmund
To: Adams, John


     
      Dear Sir
      
       June. 16 ca. 6: 1779
      
     
     I did Myself the pleasure of writing to You by the Secretary of the Count de la Luzerne, inclosing a Letter to Genl. Gates and sending a Remembrancer. I was in Hopes of sending to You by the same Opportunity 4 Parliamentary Registers containing the Papers, which have passed between the Howes Burgoyne and the Ministry, but having lent them to Mr. Genet coud not get them back with time Enough to Send them, but when I receive them, will immediately transmit them to You. These Papers and the Examination of the Officers, returnd from America, have made a great Impression on the Nation and the House of Commons. They shew the Absurdity of the American War in So Strong a light, that it is universally said in England, that Lord North and the Bedford faction are now inclined to Peace. In Consequence of which there are great divisions in the Councils of England. Ld. G. Germaine however continues his Malignant folly and Cowardice and will persist for perhaps He is supported by a man of Equal Malignity, folly and Cowardice.
     I have heard these Matters above a fortnight Ago, without attending to them Much, but they are repeated Again by the last Post in a Strong Manner. I have heard too strong reports of the favorable Intentions of Spain towards France, and it is certain that the people of England suspect her Immediate Declaration. Mr. Burk had said in the House of Commons that the Mediation of Spain is broke off and the Ministry did not deny it. Arbuthnots fleet saild the 11th Ultimo. It said here that a Packet has been received from America of a late date at Passy, the Contents of which is Kept a profound Secret from the Americans at Paris. The Vessel arrivd in Holland and Saild from Annapolis in Maryland the 23 April. By other letters by the same Ship, it is reported that Mr. Deanes Party gains ground and is determind to Sacrifice Mr. A. Lee. The English Minister has heard? had Accounts from the W Indies which do not please, those Which France has receivd on the other Hand are Agreable.
     I wrote to You a Letter, directd for you as this is, to the Care of Mr. Moylan. I shall be glad to hear they are receivd and that you are well.
     
      I am Dear Sir Yours Most Faithfully
      Edm: Jenings
     
     
      P.S. It is said there are such great Divisions in Congress as that the Minority has seceded.
      Lord North having last Week opend his 3d Budget it now appears the Ministry must raise Twenty Millions this Year.
      It is probable the Parliament will Either offer other Terms to America before it rises, or give the King Powers to make Peace with America.
     
    